— In a proceeding pursuant to CPLR article 78 to compel respondent, inter alia, to implement a separate tenure area for reading teachers and to award petitioner tenure in the separate area of remedial reading, petitioner appeals from a judgment of the Supreme Court, Rockland County (Slifkin, J.), dated January 27, 1982, which granted respondent’s motion for summary judgment and dismissed the petition. Judgment affirmed; with costs. We agree with Special Term’s conclusion that petitioner’s employment was governed not by the collective bargaining agreement in effect at the time she received her notice of appointment, but by the subsequent agreement in effect at the time she commenced her employment. Moreover, respondent presented overwhelming proof in support of its contention that petitioner taught remedial reading almost exclusively at the elementary level and that her contact with secondary students was, over the course of her employment, extremely infrequent. Affidavits were produced from the petitioner’s supervisor, from the respondent’s personnel department, and from almost all of the directors of the schools in which, according to the petitioner, she had regularly taught secondary level students. Many of those directors denied any knowledge of petitioner’s existence. Those who acknowledged her presence in their schools agreed that her work had-been almost exclusively with their elementary students, and that any work with older students was clearly, as respondent contended, a rare exception. Petitioner failed to offer contrary evidence sufficient to raise a triable issue of fact as to her activities. Since petitioner’s status was therefore established to be in the elementary tenure area, summary judgment was properly granted against her. Mollen, P. J., Weinstein, Bracken and Rubin, JJ., concur.